Section 906 Certification Christian Pittard, Chief Executive Officer, and Andrea Melia, Chief Financial Officer, of The Emerging Markets Telecommunications Fund, Inc., a Maryland corporation (the “Registrant”), each certify that: 1. The Registrant’s periodic report on Form N-CSR for the period ended October 31, 2009 (the “Form N-CSR”) fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended, as applicable; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Christian Pittard /s/ Andrea Melia Christian Pittard Andrea Melia President Treasurer and Chief Financial Officer January4, 2010 January4, 2010
